DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7 are pending in the application.
This office action is in response to the amendment filed on 4/28/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “using a commercially available engineered cell line for the ctDNA sequencing” renders the claim indefinite because claim 1 recites using human peripheral blood for ctDNA sequencing.  It is unclear whether this human peripheral blood is the commercial engineered cell line, or how the engineered cell line is used to sequence ctDNA from human peripheral blood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (WO2016053338), in view of Bonini (US 2020/0123220) and Veatch (US 2020/0223899).  This rejection is rewritten to address the amendment.
Claim 1 is a product by process claim, which is drawn to a T cell, wherein the T cell has an original TCR gene knocked out, said T cell has been transfected with a specific TCR gene that can bind to a specific antigenic polypeptide. Said specific TCR gene is made with the process of:  co-culturing peripheral blood mononuclear cell (PBMC) with an antigen-presenting cell (APC), wherein said APC comprise a lentiviral vector expressing a mutant peptide, wherein the mutant peptide is obtained by synthesizing a gene sequence of a mutant peptides, the mutation being identified through sequencing human peripheral blood or tumor tissues; screening out a specific cell capable of recognizing the antigen following stimulating the cells with the antigenic polypeptide, sequencing and obtain a high frequency TCR gene of the specific cell.  The claimed T cell has also been contacted by an antibody that blocks a suppressive signaling molecule in vitro.  With regard to the mutant peptides, since claim 1 does not provide limitation to any specific mutation, so that any peptides comprise a mutation screened by sequencing meets the limitation. In other words, whether this mutation is obtained by epitope prediction or other method does not impart a structural difference between the resultant cell obtained by the method rendered obvious by prior art and the claimed cell. 
Tran teach a method of isolating T cell receptors having antigenic specificity for a cancer specific mutation (see title). Tran teach a method of identifying one or more genes in the nucleic acid of cancer cell of a patient, each gene containing a cancer specific mutation that encodes a mutated amino acid sequence; inducing autologous APC of the patient to present mutated amino acid sequence; co-culturing autologous T cells of the patient with the autologous APCs that present the mutated amino acid sequence; selecting autologous T cells that were co-cultured with the autologous APCs that present the mutated amino acid sequence and have antigenic specificity for the mutated amino acid sequence presented in the context of a MHC molecules expressed by the patient; isolating a nucleotide sequence that encodes the TCR, or antigen binding portion thereof (paragraph [0003]). Tran teach by distinguishing immunogenic cancer mutations from silent cancer specific mutations and cancer specific mutations that encode a non-immunogenic amino acid sequence, one or more cancer specific, mutated amino acid sequences that may be targeted by TCR (page 6, lines 3-7).  Tran teach the mutation may be identified by using cancer cell from bodily sample including blood (paragraph [0030]), or sequencing whole exome of cancer cell (paragraph [0033], line 2).  Tran teach APC may be induced by culturing the autologous APCS with peptides comprising the mutated amino acid sequence or a pool of peptides, each with a different mutated amino acid sequence, wherein the APC internalizes said peptides and display the mutated amino acid sequence, bound to MHC molecule, on the cell membrane (paragraph [0036], lines 1-11).  Tran teach the antigenic peptide comprising the mutation may further comprise contiguous amino acids from endogenous protein flanking each side of the mutation, wherein it may comprise 8 contiguous amino acid on each side (page 9, paragraph [0036], lines 16-21, page 10, line 1).  Tran teach APC may also be induced to display the mutated antigenic peptide by introducing a nucleotide sequence encoding the mutated amino acid sequence into the APCs (paragraph [0037], lines 1-3).  Tran teach the isolated mutation specific TCR may be cloned into an expression vector, including retroviral vector, for transfecting any suitable host cell (paragraph [0056]) to perform adoptive cell therapy (paragraph [0057]).  Tran teach that the host cell may be T cells that can provide one or more of greater in vivo persistence, proliferation, and antitumor activity (paragraph [0060], page 19, lines 2-4).  Tran teach the isolated population of cells prepared the above disclosed method (paragraph [0063]).  
Tran do not teach the T cells has an original TCR knocked out, and blocking a suppressive signaling molecule comprising one or more of PD-1, Tim-3, LAG3…and 2B4 in vitro by an antibody.  
Bonini teach a method of obtaining TCR specific to WT-1 antigen, and transducing said TCT in T cells (abstract).  Bonini teach TCR gene therapy requires sufficient expression of transferred TCRs, wherein transferred TCR might be diluted by the presence of the endogenous TCR, resulting in suboptimal expression of the tumor specific TCR.  Bonini teach mispairing between endogenous and introduced chains may occur to form novel receptors, which may display unexpected specificities for self-antigens and cause autoimmune damage when transferred into patients (paragraph [0416], page 47).  Bonini teach disruption of the endogenous TCR and addition of the tumor specific TCR (paragraph [0422], page 47).
Veatch teach a method of generating TCR that specifically binds tumor associated antigen, BRAFV600E epitope, and cells expressing said TCR for treating cancer (see abstract).  Veatch teach BRAFV600E specific TCR expressing T cells is modified to reduce or eliminate expression of one or more endogenous genes including PD-1, LAG3, CTLA-4, TIM3, TIGIT (paragraph [0130], lines 1-7).  Veatch teach said proteins may downregulate the immune activity of the BRAFV600E TCR specific host cell, and decreasing or eliminating expression of such genes can improve the activity, tolerance, and persistence of the host cells in an autologous or allogeneic host setting (paragraph [0130], lines 8-20, paragraph [0131], lines 1-5).  Veatch teach antibodies direct to PD-1, LAG3, CTLA-4, TIM3 and CD244 in combination with the cell transfected with BRAFV600E TCR, which block the suppressive signal (paragraph [0170]-[0175]).  
It would have been obvious to an ordinary skilled in the art to knockout an endogenous TCR and blocking an immune-suppressive molecule by antibody in the method of treating cancer using cells expressing tumor mutation specific TCR taught by Tran, based on combined teaching from Bonini and Veatch. The ordinary skilled in the art would be motivated to knockout an endogenous TCR to improve expression of the tumor specific TCR because Bonini teach the presence of endogenous TCR may dilute expression of the tumor specific TCR. The ordinary skilled in the art would be motivated to block immune-suppressive molecule by an antibody because Veatch teach reducing or eliminating said signaling molecules may improve the activity, tolerance and persistence of the host cells used in adoptive cell therapy.  The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to knockout an endogenous TCR and further block one or more suppressive molecules with an antibody following combined teaching from Tran, Bonini and Veatch.  Therefore, the claimed invention of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 2, Tran teach HEK293 cells (which is commercially available, paragraph [0023]). Since the claim is unclear how are these cells are being used for sequencing (see above 112 2nd rejection), the teaching from Tran meets this limitation.
Regarding claim 3, Tran teach the antigenic peptide comprising the mutation may further comprise contiguous amino acids from endogenous protein flanking each side of the mutation, wherein it may comprise 8 contiguous amino acid on each side (page 9, paragraph [0036], lines 16-21, page 10, line 1).  
Regarding claim 4, the analysis performed by determining IC50 does not impart a structural difference between the claimed cell and the cell rendered obvious by the combined teaching from Tran, Bonini and Veatch.
Regarding claim 5, Bonini teach the disruption of the endogenous TCR gene can be accomplished by using CRISPR system (page 47, paragraph [0421]).  
Regarding claim 7, Tran teach the APC comprises dendritic cells (page 26, paragraph [0085], line 1).  
Response to Arguments
In response to the rejection, Applicant argues that Tran does not teach “performing antigen epitope prediction according to mutation sites, and synthesizing a gene sequence of mutant peptides” in step 2), but explains its methods do not use epitope prediction.  Applicant argues that Tran does not teach screening out of mutant peptides by stimulating the LEF cell twice.  Applicant argues that step 2), 5) and 6) are performed sequentially, whereas Tran does not teach epitope prediction and stimulating the cell twice.  Applicant argues that Tran’s method would not give a skilled artisan knowledge of effects of various factors such as tumor antigens, barriers of tumor microenvironment immunosuppression.  Applicant argues that claim 1 explains after mutant polypeptide recognized by LFF cells are screened out, one could transform common T cells into RFF cells with more precise killing ability through second stimulation of the mutant polypeptides, and obtained specific cells have a high proportion.  Applicant asserts that the proportion of cells transformed by the LRFFT2 scheme and the specific T cells recognizing tumor antigens may be 70% or more.  Applicant argues neither Bonini nor Veatch teach the deficiency as discussed above.
The above argument is considered but deemed unpersuasive.  As discussed in the above rejection, claim 1 is product by process claim, which read on the product, the process of how it is obtained must result in a structural difference between the claimed product and the product rendered obvious by prior art, otherwise, the product rendered obvious by prior art meets all claim limitation. The LRFFT2 cell, is a T cell that’s been transfected with a TCR-T, with endogenous TCR knockout, and blocked a signaling molecule as recited.  With regard to the mutant peptides, since claim 1 does not provide limitation to any specific mutation, so that any peptides comprise a mutation screened by sequencing meets the limitation. In other words, whether this mutation is obtained by epitope prediction or other method does not impart a structural difference between the resultant cell obtained by the method rendered obvious by prior art and the claimed cell. Stimulation steps 5) and 6) is intend to isolate a cell that expresses a TCR gene specific to the mutant peptide, the TCR gene is sequenced and obtained. In the following step 7) T cell from peripheral blood is transferred with said TCR, and it appears to the final product, LRFFT2 cell. There is limitation indicating the resultant T cell, LRFFT2 cell, is stimulated with mutant peptide twice.  In other words, the resultant T cell expressing TCR specific to the mutant peptide would not be structurally different from a T cell rendered obvious by combined teaching from Tran, Bonini and Veatch. The proportion of cells transformed by the LRFFT2 scheme and the specific T cells recognizing tumor antigens may be 70% or more is not part of the claim limitation.  Therefore, for reasons discussed in previous rejection and set forth above, this rejection is still considered proper and is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636